 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     UNITED STATES OF AMERICA,                            ) No. CR18-012-RSL
 7                                                        )     MJ18-246-JCC
                        Plaintiff,                        )
 8                                                        )
                   v.                                     ) ORDER TO
 9                                                        ) SEAL DOCUMENT
     ANTONIO P. SMITH,                                    )
10                                                        )
                        Defendant.                        )
11                                                        )
12             THIS MATTER has come before the undersigned on the motion of to file

13   Defendant’s Motion for Competency Hearing and Evaluation, and Memorandum in

14   Support together with the supporting declaration under seal. The Court has considered

15   the motion and records in this case and finds there are compelling reasons to file the

16   document under seal.

17             IT IS ORDERED that Defendant’s Motion for Competency Hearing and

18   Evaluation, and Memorandum in Support together with the supporting declaration be

19   filed under seal.

20   //

21   //

22   //

23   //

24   //

25   //

26

                                                                     FEDERAL PUBLIC DEFENDER
          ORDER TO SEAL DOCUMENT - 1                                    1601 Fifth Avenue, Suite 700
          (United States v. Smith / CR18-012-RSL; CR18-246-JCC)           Seattle, Washington 98101
                                                                                     (206) 553-1100
 1
 2          DATED this 1st day of November, 2018.
 3
 4
 5                                                             A
                                                               Robert S. Lasnik
 6                                                             United States District Judge 
 7
 8
     Presented by:
 9
     s/ Dennis Carroll
10
     Federal Public Defender
11   Attorney for Antonio P. Smith

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT - 2                                   1601 Fifth Avenue, Suite 700
       (United States v. Smith / CR18-012-RSL; CR18-246-JCC)          Seattle, Washington 98101
                                                                                 (206) 553-1100
